   Case: 4:21-cv-01021-MTS Doc. #: 6 Filed: 08/17/21 Page: 1 of 1 PageID #: 2




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 DARRELL WHITEHORN,                               )
                                                  )
                   Plaintiff,                     )
                                                  )
           v.                                     )         No. 4:21 CV 1021 MTS
                                                  )
 ERDCC MEDICAL STAFF, et al.,                     )
                                                  )
                   Defendants.                    )

                                  MEMORANDUM AND ORDER

       Plaintiff, a prisoner, moves for leave to proceed in forma pauperis in this civil action under

42 U.S.C. § 1983. Under 28 U.S.C. § 1915(b), plaintiff is required to submit a certified copy of

his prison trust account statement for the six-month period before the filing of the complaint. He

has not done so.

       Accordingly,

       IT IS HEREBY ORDERED that, within twenty-one (21) days from the date of this Order,

plaintiff must submit a copy of his prison trust account statement for the six-month period before

the filing of the complaint.

       Dated this 17th day of August, 2021.




                                                  MATTHEW T. SCHELP
                                                  UNITED STATES DISTRICT JUDGE
